DETAILED ACTION
This action is in response to amendments filed May 18th, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Status of claims
Claims 1-6, 8 are pending.
Claim Rejections - 35 USC § 112
Claims 5-6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As indicated in the prior action, claim 5 first recites a ball joint main body as part of intended use for a dust cover in line 1. However, claim 5 goes on to set forth a plurality of details directed to the ball joint, and contains limitations directed to the dust cover that are dependent on positively recited details directed of the ball joint main body, for example, reciting “a maximum length of the main seal part in a central axis direction in a state in which no external force is applied thereto is longer than a distance between opposing surfaces of the spherical portion side flange and the opposite side flange”. The language of the claim fails to set forth well-defined boundaries of the claimed invention due to the limitations of the dust cover that are dependent upon positively recited details of the ball joint main body. It is therefore unclear from the language of the claim as to whether Applicant is intending to claim the subcombination of the dust cover, or the combination of the dust cover and the ball joint main body, due to limitations of the dust cover being dependent upon claimed details of the ball joint main body. For the purpose of this action, Examiner has interpreted the claim as being directed to the subcombination of the dust cover, given the preamble of the claim.
Examiner also notes claim 6 recites limitations of the dust cover that are dependent on positively recited details of the ball joint main body, for example, reciting “an end surface side seal protrusion which protrudes toward the opposite side flange”.
Further, claim 8 recites limitations of the dust cover that are dependent on positively recited details of the ball joint main body, for example, reciting that the inner diameter of the contact part is “smaller than an outer diameter of the spherical portion side flange in a state in which no external force is applied thereto”.
	Appropriate correction is required
Claim Rejections - 35 USC § 102
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimazawa (US 2012/0148336).
Regarding claim 1, Shimazawa (Fig. Fig. 1-8b) discloses a ball joint comprising:
	a ball joint main body including:
	a ball stud (14) which has a shaft (28) and a spherical portion (16) at one end of the shaft,
	a socket (32) which has a bearing (30) for the spherical portion and supports the ball stud to be rotatable and swingable (as seen in Fig. 1); and
	a coupling member which is coupled to the shaft on a side opposite to the spherical portion ([0024] states shaft portion is to be fixed to a component such as a suspension arm; i.e. a coupling member coupled to the shaft opposite the spherical portion); and
	a dust cover (36) attached to the ball joint main body (see Fig. 1), wherein
	the shaft is provided with;
	a spherical portion side flange (20) provided on a spherical portion side and
	an opposite side flange (24) provided on a side opposite to the spherical portion side across the spherical portion side flange (as seen in the figures);
	the dust cover includes:
	a deformable body portion (38),
	a fixed portion (56) which is provided on one end of the body portion and is fixed to the socket (see Fig. 1), and
	a seal portion (40, see embodiment of the seal portion 40 depicted in Fig. 6A-B) provided on the other end side of the body portion,
	the seal portion has a main seal part (comprising inner peripheral part 44 and end surface side seal protrusions 58; see Annotated Fig. 1 below) which is provided to the seal portion on an inner circumferential surface side (as seen in the figures) to be in slidable contact with the spherical portion side flange and the opposite slide flange (end surface side seal protrusions 58, which form a protruding part, abut the opposite side flange as stated in [0010] and a bottom surface, see Annotated Fig. 1, of inner peripheral part 44 is in contact with spherical portion side flange; [0010] further states movement is to be facilitated between the inner peripheral part and the intermediate shaft part 22, i.e. the main seal part is thereby in sliding contact with the spherical portion side flange and opposite side flange due to 44 being in slidable contact with 22 of the ball stud) while sandwiched and compressed therebetween ([0006] states the main seal part is sandwiched, i.e. compressed, between the two flanges), and
	a maximum length of the main seal part in a central axis direction in a state in which no external force is applied thereto is longer than a distance between opposing surfaces of the spherical portion side flange and the opposite side flange, where the central axis direction is a direction in which a central axis of the dust cover extends in a state in which no external force is applied thereto (the length of the main seal part in a central axis direction in which no external force is applied is longer than the distance between opposing surfaces of the spherical portion side flange and opposite side flange due to the main seal part being sandwiched, i.e. compressed, between the two flanges, which could only occur if the length of the main seal part is greater than the distance between the two flanges).

    PNG
    media_image1.png
    321
    557
    media_image1.png
    Greyscale

Annotated Figure 1
	Regarding claim 2, Shimazawa discloses wherein the main seal part includes:
	a pair of inner circumferential surface side seal protrusions (pair of protrusions separated by groove 60 seen in Fig. 6A) which protrude radially inward and come into slidable contact with an outer circumferential surface of the shaft (protrusions are part of inner peripheral part 44 which is in slidable contact with intermediate shaft part 22 as indicated in [0010]); and
	an end surface side seal protrusion (58) which protrudes toward the opposite side flange and comes into slidable contact with an end surface of the opposite side flange (end surface side seal protrusions 58, which form a protruding part, abut opposite side flange as stated in [0010] and are in slidable contact with an end surface of the opposite side flange by way of the inner peripheral part 44 of the main seal part being in slidable contact with 22 of the ball stud).
	Regarding claim 3, Shimazawa discloses wherein an annular concave is provided on an outer circumferential surface of the seal portion (see Annotated Fig. 2 below).

    PNG
    media_image2.png
    279
    624
    media_image2.png
    Greyscale

Annotated Figure 2
Claims 5-6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (WO 2017/061212).
Regarding claim 5, Sato (Fig. 1-5) discloses a dust cover (100) configured to be attached to a ball joint main body (the figures show the dust cover capable of being attached to a ball joint main body), the ball joint main body including:
a ball stud which has a shaft and a spherical portion at one end of the shaft,
a socket which has a bearing for the spherical portion and supports the ball stud to be rotatable and swingable, and
a coupling member which is coupled to the shaft on a side opposite to the spherical portion,
the shaft being provided with:
a spherical portion side flange provided on a spherical portion side and
an opposite side flange provided on a side opposite to the spherical portion side across the spherical portion side flange, and
the dust cover (100) comprising:
a deformable body portion (110);
a fixed portion (120) which is provided on one end side of the body portion and is configured to be fixed to the socket (the figures show the fixed portion capable of being fixed to a socket); and
a seal portion (130) provided on the other end side of the body portion (as seen in the figures), wherein the seal portion has a main seal part (see Annotated Fig. 3 below) which is provided to the seal portion on an inner circumferential surface side (as seen in Annotated Fig. 3) and configured to be slidable relative to the spherical portion side flange and the opposite side flange while sandwiched and compressed therebetween (Abstract states that seal portion 130 is slidable relative to an outer surface of a shaft, meaning that the main seal part is capable of being slidable relative to a spherical portion side flange and opposite side flange while sandwiched between them), a dust lip provided to the seal portion on an outer circumferential surface side (see Annotated Fig. 3), and an annular concave (134) that is recessed relative to the outer circumferential surface side (as seen in Annotated Fig. 3) and is provided to the seal portion on the outer circumferential surface side near a base part of the dust lip (as seen in Annotated Fig. 3), and
a maximum length of the main seal part in a central axis direction in a state in which no external force is applied thereto is longer than a distance between opposing surfaces of the spherical portion side flange and the opposite side flange, where the central axis direction is a direction in which a central axis of the dust cover extends in a state in which no external force is applied thereto (the main seal part is capable of having a maximum length which is longer than a distance between two opposing surfaces of a spherical portion side flange and opposite side flange in a central axis direction in a state in which no external force is applied).

    PNG
    media_image3.png
    464
    723
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 6, Sato discloses wherein the main seal part includes:
	a pair of inner circumferential surface side seal protrusions which protrude radially inward (131b, 131c) and are configured to come into slidable contact with an outer circumferential surface of the shaft (the pair of inner circumferential side seal protrusions are capable of slidable contact with an outer circumferential surface of a shaft); and
	an end surface side seal protrusion (133) which protrudes toward the opposite side flange and is configured to come into slidable contact with an end surface of the opposite side flange (the end surface side seal protrusion is capable of slidable contact with an end face of an opposite side flange).
	Regarding claim 8, Sato discloses wherein the seal portion has a contact part between the main seal part and the body portion (see Annotated Fig. 4 below), the contact part being configured to have an inner diameter smaller than an outer diameter of the spherical side flange in a state in which no external force is applied thereto and being configured to come into slidable contact with an outer circumferential surface of the spherical portion side flange (as the entire dust cover is made of an elastic material, stated in line 108 of the translated description, the contact part is therefore capable of having an inner diameter smaller than an outer diameter of a spherical portion side flange in a state in which no external force is applied, and also capable of being in slidable contact with an outer circumferential surface of a spherical portion side flange).

    PNG
    media_image4.png
    423
    369
    media_image4.png
    Greyscale

Annotated Figure 4
Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazawa in view of Shimazawa (JP-201202840; hereinafter S2).
Regarding claim 4, Shimazawa discloses wherein the seal portion has a contact part (see Annotated Fig. 5 below) between the main seal part and the body portion (as seen in the figures) and is configured to come into slidable contact with an outer circumferential surface of the spherical portion side flange (contact part is capable of coming into slidable contact with an outer circumferential surface of the spherical portion side flange by way of the inner peripheral part 44 of the main seal part being in slidable contact with 22 of the ball stud as is stated in [0010]), but does not explicitly disclose wherein the contact part has an inner diameter smaller than an outer diameter of the spherical portion side flange in a state in which no external force is applied thereto.

    PNG
    media_image5.png
    274
    565
    media_image5.png
    Greyscale

Annotated Figure 5
S2 teaches of a similar ball joint (Fig. 1-13) having a dust cover (10) with a contact part (34) between a main seal part (18) and body portion (14), wherein the contact part has an inner diameter (φF) that is smaller than an outer diameter (φH) of a side flange (48) in a state in which no external force is applied thereto (as referenced in [0056] of the translated description) and is configured to come into slidable contact with an outer circumferential surface of the side flange (as seen in the figures), wherein the contact part assists in preventing fatigue cracks within the dust cover so that durability can be maintained (see [0043] of translated description).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Shimazawa with the teachings of S2, to provide a contact part between the main seal part and body portion, with the contact part having a smaller inner diameter than an outer diameter of the spherical portion side flange in a state in which no external force is applied, such that it is configured to come into slidable contact with the outer surface of the circumferential of the spherical portion side flange, as such a contact part would assist in preventing fatigue cracks within the dust cover so that durability can be maintained.
Response to Arguments
The amendments to the claims filed May 18th, 2022 have been received. The amendments overcome the previous grounds of rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103. However, upon further search and consideration, new grounds of rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 in view of Shimazawa, S2, and Sato have been issued. See above. Applicant’s arguments filed May 18th, 2022 have been fully considered, but are moot based upon the new grounds of rejection made in view of the prior art stated above.
Applicant’s amendments fail to overcome the grounds of rejection under 35 U.S.C. 112(b) with regards to claims 5-6, 8, as the claims contain limitations directed towards the dust cover that are dependent upon positively recited details of the ball joint main body. See above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678